UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 6, 2007Date of Earliest Event Reported:December 6, 2007 COMMSCOPE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-12929 (Commission File Number) 36-4135495 (I.R.S. Employer Identification Number) 1100 CommScope Place, SE P.O. Box 339 Hickory, North Carolina 28602 (Address of principal executive offices) Registrant’s telephone number, including area code: (828) 324-2200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): xWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On December 6, 2007, CommScope, Inc. announced that that it has reached an agreement with the U.S. Department of Justice (the “DOJ”) that will allow it to complete its proposed acquisition of Andrew Corporation.A copy of the press release announcing the agreement reached with the DOJ is attached hereto as Exhibit 99.1 and is being filed pursuant to item 8.01 of this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. Exhibit. Description. 99.1 CommScope, Inc. Press Release dated December 6, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 6, 2007 COMMSCOPE, INC. By: /s/ Frank B. Wyatt, II Name: Frank B. Wyatt, II Title: Senior Vice President,General Counsel & Secretary INDEX OF EXHIBITS Exhibit Description 99.1 CommScope, Inc. Press Release dated December 6, 2007.
